Case: 1:20-cv-01026 Document #: 1 Filed: 02/12/20 Page 1 of 12 PagelD #:1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION

TOMMIE J. NUNN, JR., )
SHANETTE CALDWELL, )
DESIREE CALDWELL, and )
ANSHAY CALDWELL )
)

Plaintiffs )

)

V. )
)

UNITED STATES OF AMERICA, )
)

Defendants )

COMPLAINT

NOW COMES the Plaintiffs, TOMMIE J. NUNN, JR., SHANETTE CALDWELL,
DESIREE CALDWELL, and ANSHAY CALDWELL, by and through their attorney in this
regard, Thomas M. Paris, and for their Complaint against the UNITED STATES OF AMERICA,
states as follows:

1. This tort claim is brought pursuant to the Federal Tort Claims Act and arising out
of an occurrence on March 13, 2019. |

JURISDICTION
2. The court has jurisdiction under 28 U.S.C. Section 1346(b).
PARTIES

3. TOMMIE J. NUNN, JR. is an individual, and was at all times relevant, a citizen
of Cook County and a resident of the Northern District of Illinois.

4. SHANETTE CALDWELL is an individual, and was at all times relevant, a citizen

of Cook County and a resident of the Northern District of Illinois.
Case: 1:20-cv-01026 Document #: 1 Filed: 02/12/20 Page 2 of 12 PagelD #:2

5, DESIREE CALDWELL is an individual, and was at all times relevant, a citizen of
Cook County and a resident of the Northern District of Illinois. .

6. ANSHAY CALDWELL is an individual, and was at all times relevant, a citizen
of Cook County and a resident of the Northern District of Illinois.

7. The Defendant runs the UNITED STATES POSTAL SERVICE and employs
Diamond T. Jones.

8. Diamond T. Jones, is a resident of the Northern District of Illinois and was a duly
authorized agent of the Defendant, UNITED STATES OF AMERICA, through the UNITED
STATES POSTAL SERVICE.

9. This complaint is brought pursuant to the Federal Tort Claim Act (FTCA) 28 USC
§2671, et. seq. Venue is proper in this jurisdiction because the acts complained of occurred in
this jurisdiction.

10. | A standard Form 95 was filed by the Plaintiffs raising the claims set forth herein.
A response has been received from the UNITED STATES POSTAL SERVICE rejecting each
Plaintiffs claim. Attached hereto as Group Exhibit A are the claims of Plaintiffs, TOMMIE
NUNN, SHANETTE CALDWELL, DESIREE CALDWELL and ANSHAY CALDWELL.

11. On, before, and subsequent to March 13, 2019, Abbott was a public highway
running east and west through Cook County, Illinois with lanes of traffic moving east and

westbound.

12. On or about March 13, 2019, the UNITED STATES OF AMERICA, operated a
postal vehicle through its employee, JONES, which was facing eastbound and parked on Abbott

approximately at or around Barrington Court.
Case: 1:20-cv-01026 Document #: 1 Filed: 02/12/20 Page 3 of 12 PagelD #:3

13. On or about March 13, 2019, Plaintiff, TOMMIE J. NUNN, JR. was the driver of
a vehicle proceeding eastbound on Abbott, approximately at or around Barrington Court.

14. On or about March 13, 2019, JONES, while in the employ of USPS, was
delivering mail on the right side of the street at a mailbox. As Plaintiff's vehicle was next to
Jones’ vehicle, Jones pulled away from the mailbox to her left, and into the Plaintiffs’ vehicle,

pushing it to its left upon impact.

15. On or about March 13, 2019, Defendant, JONES while in the employ of USPS,

was negligent in one or more of the following ways:

a. Operated her motor vehicle without keeping a proper lookout;

b. Failed to stop her vehicle when danger was imminent,

c, Failed to keep a proper lookout;

d. Failed to keep a vehicle under proper control; and

e. Failed to give audible warning with her horn when such warning was

reasonably necessary to insure safety, in violation of 625 ILCS 6/12-601.
16. Asa result of the facts set forth in this Complaint at Law, JONES while in the
employ of USPS, owed a duty to each Plaintiff to act with reasonable care. This duty was
breached by Defendant, JONES while in the employ of USPS, which breach proximately caused
the Plaintiffs’ injuries.
17. Asa proximate result of one or more of the aforesaid negligent acts and/or
omissions of the United States of America’s employee, Plaintiffs, TOMMIE J. NUNN, JR.,

SHANETTE CALDWELL, DESIREE CALDWELL and ANSHAY CALDWELL, sustained

injuries of a personal and pecuniary nature.
Case: 1:20-cv-01026 Document #: 1 Filed: 02/12/20 Page 4 of 12 PagelD #:4

WHEREFORE, Plaintiffs, TOMMIE J. NUNN, JR., SHANETTE CALDWELL,
DESIREE CALDWELL and ANSHAY CALDWELL demands judgment against the Defendant,

UNITED STATES OF AMERICA, in the sum of $10,000.00 each.

Respectfully Submitted,
s/ Thomas M. Paris
Thomas M. Paris
Attorney for Plaintiffs

Thomas M. Paris

55 W. Monroe, Suite 3330
Chicago, IL 60603
312-759-1600
tp@tomparislaw.com
ARDC #6209691
 

Case. 1.20-cv-01026 Document #: 1 Filed: 02/12/20 Page 5 of 12 PagelD #:5

 

 

 

 

 

CLAIM FOR DAMAGE INSTRUCTIONS: Please read carefully the instructions on the FORM APPROVED
, reverse side and supply information requested on both sides of this | OMB NO. 1105-0008
INJURY, OR DEATH form. Use additional sheet(s) if necessary. See reverse side for
additional instructions,
1. Submit to Appropriate Federal Agency: / 2. Name, address of claimant, snd claimant's personal representative if any.
‘ (See instructions an reverse), Number, Street, City, State and Zip code,
United States Postal Service Tommie Nunn Jr., 2 Hawthorne Avenue, Park Forest, JL
60466
3. TYPE OF EMPLOYMENT 4, DATE OF BIRTH 5. MARITAL STATUS 6. DATE AND DAY OF ACCIDENT 7, TIME (AM, OR P.M.)
[] mutary  [X]cmuan | 10/27/1998 Single 3/13/2019 4:02 pm

 

 

 

 

 

8. BASIS OF CLAIM (Stale In detail the known facts and circumstances attending the damage, injury, or death, Identifying persons and property Involved, the place of occurrence and
the cause thereof, Use additional pages if necessary).

On 3/13/2019 around approximately 1:02 pm in University Park, Will County, Illinois, Tommie Nunn Jr. was driving his 2011
Jeep Compass with passengers; Shanette Caldwel! Desiree Caldwell and Anshay Caldwell in the car. Nunn, Jr. was driving
eastbound on Abbot near Barrington Ct. when he was involved in a motor vehicle accident with Diamond T. Jones who was
presently acting in the scope of her employment, working in her capacity as a US postal office delivery worker for the Park
Forest, IL USPS Department. Jones was then currently driving her US post office workers vehicle.

 

9. PROPERTY DAMAGE

 

NAME AND ADDRESS OF OWNER, IF OTHER THAN CLAIMANT (Number, Street, City, State, and Zip Code).

 

BRIEFLY DESCRIBE THE PROPERTY, NATURE AND EXTENT OF THE DAMAGE AND THE LOCATION OF WHERE THE PROPERTY MAY SE INSPECTED.
(See instructions on reverse side),

 

10. PERSONAL INJURY/WRONGFUL DEATH

 

STATE THE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH, WHICH FORMS THE BASIS OF THE CLAIM. IF OTHER THAN CLAIMANT, STATE THE NAME
OF THE INJURED PERSON OR DECEDENT.

Soft tissue injuries, see medical records for further info

 

 

 

 

 

 

My. WITNESSES
NAME ADDRESS (Number, Street, City, State, and Zip Code)

Anshay Caldwell 2 Hawthorne Avenue, Park Forest, IL 60466

Desiree Caldwell 2 Hawthorne Avenue, Park Forest, IL 60466

Shanette Caldwell 2 Hawthorne Avenue, Park Forest, IL 60466
12, (See instructions on reverse). AMOUNT OF CLAIM (in dollars)
12a. PROPERTY DAMAGE 42b,. PERSONAL INJURY 12c. WRONGFUL DEATH 12d. TOTAL (Failure to specify may cause

forfeiture of your rights).
$10,000 $10,000

 

 

 

 

| CERTIFY THAT THE AMOUNT OF CLAIM COVERS ONLY DAMAGES AND INJURIES CAUSED BY THE INCIDENT ABOVE AND AGREE TO ACCEPT SAID AMOUNT IN
FULL SATISFACTION AND FINAL SETTLEMENT OF THIS CLAIM,

 

3

 

 

 

 

338 SIGNA URE OF CLAIMANT (See Instructions on reverse side). 13b. PHONE NUMBER OF PERSON SIGNING FORM |14. DATE OF SIGNATURE
ramet Warn ok NS-7103 | Wola
CIVIL PENALTY FOR PRESENTING CRIMINAL PENALTY FOR PRESENTING FRAUDULENT.
FRAUDULENT CLAIM CLAIM OR MAKING FALSE STATEMENTS
The claimant Is liable to the United States Government for a civil penalty of not less than Fine, imprigonment, or both. (See 18 U.S.C, 287, 1001.)
$5,000 and not more than $10,000, plus 3 times the amount of damages sustained
by the Government, (Sea 31 U.S.C. 3729).

 

 

Authorized for Local Reproduction NSN 7540-09 STANDARD FORM 95 (REV. 2/2007)
Previous Edition is not Usable prescren BY DEPT. OF JUSTICE
28 C 14.

95-109

 

 
 

 

Case: 1:20-cv-01026 Document #: 1 Filed: 02/12/20 Page 6 of 12 PagelD #:6

 

INSURANCE COVERAGE

 

In order that subrogation claims may be adjudicated, it is essential that the claimant provide the following information regarding the Insurance coverage of the vehicle or property.

 

18. Do you carry accident Insurance? C} Yes yes, give name and address of insurance company (Number, Street, City, State, and Zip Code) and policy number, No

 

16. Have you filed a clalm with your Insurance carrier in this instanca, and if so, is It full coverage or deductible?

17, }f deductibte, state amount

C] Yes No

 

 

18, if a calm has been filed with your carrier, what action has your insurer taken of proposed to take with reference to your claim? (It is necessary that you ascertain these facts).

 

19. Do you cary pubtic tlability and property damage Insurance? [] Yes _ ifyes, give name and address of insurance carer (Number, Street, City, State, and Zip Code). No

 

INSTRUCTIONS

Claims presented under the Federal Tort Claims Act should be submitted directly to the "appropriate Federal agency" whose
employee(s) was involved in the incident. If the incident involves more than one claimant, each claimant should submit a separate

claim form.

Complete all items - Insert the word NONE where applicable.

A CLAIM SHALL BE DEEMED TO HAVE BEEN PRESENTED WHEN A FEDERAL
AGENCY RECEIVES FROM A CLAIMANT, HIS DULY AUTHORIZED AGENT, OR LEGAL
REPRESENTATIVE, AN EXECUTED STANDARD FORM 95 OR OTHER WRITTEN
NOTIFICATION OF AN INCIDENT, ACCOMPANIED BY A CLAIM FOR MONEY

Failure to complotaly execute this form or to supply the requested material within
two years from the date the claim accrued may render your clalm invalid. A claim
is doamed presented when it is received by the appropriate agency, not whan it Is
mailed.

If instruction is needed in completing this form, the agency listed in item #1 on the reverse
side may be contacted. Complete regulations pertaining to calms asserted under the
Federal Tort Claims Act can be found in Tite 28, Coda of Federal Regulations, Part 14.
Many agencies have published supplemanting regulations. If more than one agency is
Involved, please state each agency.

The dalm may be filled by a duly authorized agent or other legal representative, provided
evidence satisfactory to the Government Is submitted with the claim establishing express
authority to act for the claimant, A claim presented by an agent or legal representative
must be presented In the name of the claimant. If the claim is signed by tha agent or
legal representative, it must show the tit or legal capacity of the person signing and be
accompanied by evidence of his/her authority to present a claim on behalf of the claimant
a$ agent, executor, administrator, parent, guardian or other representative.

If claimant intends to file for both personal injury and property damage, the amount for
aach must be shown in item number 12 of this form.

DAMAGES IN A SUM CERTAIN FOR INJURY TO OR LOSS OF PROPERTY, PERSONAL
INJURY, OR DEATH ALLEGED TO HAVE OCCURRED BY REASON OF THE INCIDENT.
THE CLAIM MUST BE PRESENTED TO THE APPROPRIATE FEDERAL AGENCY WITHIN
TWO YEARS AFTER THE CLAIM ACCRUES.

The amount claimed should be substantiated by competent evidence as follows:

{a) |n support of the claim for personal Injury or death, the caimant should submit a
written report by the attending physician, showing the nature and extent of the injury, the
nature and extent of treatment, fhe degree of permanent disability, If any, the prognosis,
and the period of hospitalization, or incapacttation, attaching itemized bills for medical,
hospital, or burial expenses actually incurred.

(b) In support of clalms for damage to property, which has been or can be economically
repaired, the claimant should submit at least two itemized signed statements or estimates
by retiable, disinterested concems, or, if payment has been made, the itemized signed
receipts evidencing payment.

(c) In support of claims for damage to property which is not economically repairable, or if
the property is lost or destroyed, the claimant should submit statements as to the original
cost of the property, the date of purchase, and the value of the property, both before and
after the accident. Such statements should be by disinterested cornpetent persons,
preferably reputable dealers or officials famillar with the type of property damaged, or by
two or more competitive bidders, and should be certified as being just and correct.

(0) Failure to specify a sum cortaln will render your claim {nvalid and may result in
forfeiture of your rights.

 

 

PRIVACY ACT NOTICE

This Notice is provided in accordance with the Privacy Act, 5 U.S.C. 552a(a)(3), and
conoams the information requested in the letter to which this Notice is attached.
A, Authority: The requested information is solicited pursuant to one or more of the
following: § U.S.C. 301, 28 U.S.C. 501 et seq., 28 U.S.C, 2671 et seq., 28 C.F.R.
Part 14,

 

B. Principal Purpose: The Information requested is to be used in evaluating claims.

C. Routine Use: See the Notices of Systems of Records for the agency to whom you sre
submitting thia form for this information.

D. Effect of Fallure to Respond: Disclosure {s voluntary. However, failure to supply the
fequested information or to execute the form may render your daim “invald.”

 

PAPERWORK REDUCTION ACT NOTICE

This notice is solely for the purpose of the Paperwork Reduction Act, 44 U.S.C. 3501. Public reporting burden for this collection of information is estimated to everage 6 hours per
response, Including the time for reviewing instructions, searching existing data sources, gathering and maintalning the data needed, and completing and reviewing the collection of
information. Send comments reganding this burden estimate or any other aspect of this collection of information, including suggestions for reducing this burden, to the Director, Torts
Branch, Attenton: Paperwork Reductlon Staff, Civil Division, U.S. Department of Justice, Washington, DC 20530 or to the Office of Management and Budget Oo not mall completed

form(s) to these addresses,

 

STANDARD FORM 95 REV. (2/2007) BACK

 
Case: 1:20-cv-01026 Document #: 1 Filed: 02/12/20 Page 7 of 12 PagelD #:7

 

 

 

 

 

CLAIM FOR DAMAGE INSTRUCTIONS: Please read carefully the instructions on the FORM APPROVED
; reverse side and supply information requested on both sides of this OMB NO. 1105-0008
INJU RY, OR DEATH form. Use additional sheet(s) if necessary. See reverse side for
additional instructions.
1. Submit to Appropriate Federal Agency: 2. Name, address of claimant, and claimant's personal representative if any.
(See instructions on reverse). Number, Street, City, State and Zip code,
United States Postal Service Shanette Caldwell, 2 Hawthorne Avenue, Park Forest, JL
60466
3. TYPE OF EMPLOYMENT 4. DATE OF BIRTH 5. MARITAL STATUS 6, DATE AND DAY OF ACCIDENT 7. TIME (A.M. OR P.M.)
[7] smutary ewan =| 40/15/1973 Married 3/13/2019 1:02 pm

 

 

 

 

 

8, BASIS OF CLAIM (State In detail the known facts and circumstances attending the damage, Injury, or death, identifying persons and property involved, the place of occurrence and
the cause thereof, Use additional pages if necessary).

On 3/13/2019 around approximately 1:02 pm in University Park, Will County, Illinois, Tommie Nunn Jr. was driving his 2011
Jeep Compass with passengers; Shanette Caldwell Desiree Caldwell and Anshay Caldwell in the car. Nunn, Jr. was driving
eastbound on Abbot near Barrington Ct. when he was involved in a motor vehicle accident with Diamond T. Jones who was
presently acting in the scope of her employment, working in her capacity as a US postal office delivery worker for the Park
Forest, IL USPS Department. Jones was then currently driving her US post office workers vehicle.

9. PROPERTY DAMAGE

 

 

NAME AND ADDRESS OF OWNER, IF OTHER THAN CLAIMANT (Number, Street, City, State, and Zip Code).

 

BRIEFLY DESCRIBE THE PROPERTY, NATURE AND EXTENT OF THE DAMAGE AND THE LOCATION OF WHERE THE PROPERTY MAY BE INSPECTED.
(See instructions on reverse side).

2011 Jeep Compass, VIN: 1J4NT1FA6BD224432, Extensive Vehicle damage. Vehicle Repair Estimate: $2,020.47. At home
address
40. PERSONAL INJURYAWRONGFUL DEATH

STATE THE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH, WHICH FORMS THE BASIS OF THE CLAIM. IF OTHER THAN CLAIMANT, STATE THE NAME
OF THE INJURED PERSON OR DECEDENT.

 

 

Soft tissue injuries, see medical records for further info

 

 

 

 

 

 

44. WITNESSES
NAME . ADDRESS (Number, Street, City, State, and Zip Coda)

Desiree Caldwell 2 Hawthorne Avenue, Park Forest, IL 60466

Anshay Caldwell 2 Hawthorne Avenue, Park Forest, IL 60466

Tommie Nunn Jr. 2 Hawthorne Avenue, Park Forest, IL 60466
12. (See Instructions on reverse). AMOUNT OF CLAIM (in dollars)
12a, PROPERTY DAMAGE 12b. PERSONAL INJURY 12c. WRONGFUL DEATH 42d. TOTAL (Failure to specify may cause

forfeiture of your rights).

$2,020.47 $10,000.00 $12,020.47

 

 

 

 

1 CERTIFY THAT THE AMOUNT OF CLAIM COVERS ONLY DAMAGES AND INJURIES CAUSED BY THE INCIDENT ABOVE AND AGREE TO ACCEPT SAID AMOUNT IN
FULL SATISFACTION AND FINAL SETTLEMENT OF THIS CLAIM, ‘

 

 

 

 

 

 

 

13a (SIGNATURE OF CLAIMANT (See Instructions on reverse side). 13b. PHONE NUMBER OF PERSON SIGNING FORM |14, DATE OF SIGNATURE
—_—
los-as-9103 19 /ro/)9
CIVIL PENALTY.FOR PRESENTING CRIMINAL PENALTY FOR PRESENTING FRAUDULENT
FRAUDULENT CLAIM CLAIM OR MAKING FALSE STATEMENTS
The claimant is liable to the United States Government for a civil penalty of not less than Fine, imprisonment, or both. (See 18 U.S.C, 287, 1001.)
$5,000 and not more than $10,000, plus 3 times the amount of damages sustained
by the Goverment. (See 31 U.S.C. 3729).
Authorized for Local Reproduction NSN 7540-00-634-4046 STANDARD FORM 95 (REV. 2/2007)
Previous Edition is not Usable reer ves. BY DEPT. OF JUSTICE

95-109

 

 

 
Case: 1:20-cv-01026 Document #: 1 Filed: 02/12/20 Page 8 of 12 PagelD #:8

 

INSURANCE COVERAGE

 

{n order that subrogation claims may be adjudicated, it ls essential that the claimant provide the following information regarding the insuranca coverage of the vehicle or property,

 

15, Do you carry accident Insurance? C] Yes tf yes, give name and address of insurance company (Number, Street, City, State. and Zip Code) and policy number. No

 

16, Have you filed a claim with your insurance carrier in this instance, and If so, {9 it full coverage or deductible?

17. Uf deductible, state amount.

C] Yes No

 

 

18. if @ claim has been filed with your carrier, what action has your Insurer taken or proposed to take with refarence to your claim? (It ls necessary that you ascertaln these facta).

 

19. Do you camry public liability and property damage insurance? C] Yes if yes, give name and addrass of insurance carer (Number, Street, City, State, and Zip Code), No

 

claim form.

A CLAIM SHALL BE OEEMED TO HAVE BEEN PRESENTED WHEN A FEDERAL
AGENCY RECEIVES FROM A CLAIMANT, HIS DULY AUTHORIZED AGENT, OR LEGAL
REPRESENTATIVE, AN EXECUTED STANDARD FORM 95 OR OTHER WRITTEN
NOTIFICATION OF AN INCIDENT, ACCOMPANIED BY A CLAIM FOR MONEY

Failure to completely axecute this farm or to supply the roquosted material within
two years from the data the claim accrued may render your claim Invalid, A clalm
ix deemed presented when it is received by the appropriate agency, not whon itis
mailed.

If instruction is needed in completing this form, the agency fistad in item #1 on the reverse
side may be contacted. Complete regulations pertaining to clalms asserted under the
Federal Tort Claims Act can ba found in Title 28, Code of Federal Regulations, Part 14.
Many agencies have published supplementing regulations. If more than ona agency is
involved, please state each agency.

The claim may be filled by a duly authorized agent or other legal representative, provided
evidence satisfactory to the Goverment is submitted with the dalm establishing express
authority to act for the claimant A claim presented by an agent or legal representative
must be presented in the name of the claimant. If the claim is signed by the agent or
legal representative, it must show the title or legal capacity of the person signing and ba
accompanied by evidence of his/her autharity to present a claim on behalf of the claimant
as agent, executor, administrator, parent, guardian or other representative.

{claimant intends to file for both personal injury and property damage, the amount for
each must be shown in Item number 42 of this form,

INSTRUCTIONS

Claims presented under the Federal Tort Claims Act should be submitted directly to the “appropriate Federal agency" whose
employee(s) was involved in the incident. if the incident involves more than one claimant, each claimant should submit a separate

Complete ail items - Insert the word NONE where applicable.

DAMAGES IN A SUM CERTAIN FOR INJURY TO OR LOSS OF PROPERTY, PERSONAL
INJURY, OR DEATH ALLEGED TO HAVE OCCURRED BY REASON OF THE INCIDENT.
THE CLAIM MUST 8E PRESENTED TO THE APPROPRIATE FEDERAL AGENCY WITHIN
TWO YEARS AFTER THE CLAIM ACCRUES.

The amount claimed should be substantiated by competent evidence as follows:

(a) In support of the claim for personal injury ar death, the claimant should submit 6
wiitien report by the attending physician, showing the nature and extent of the injury, the
nature and extent of treatment, the degree of permanent disability, if any, the Prognosis,
and the period of hospitalization, or incapacitation, attaching itemized bills for medical,
haspital, or burial expenses actually incurred.

{b) In support of claims for damage to property, which has been or can be economically
tepaired, the claimant should submit at feast two ftemized signed statements or estimates
by reliable, disinterested cancems, or, if payment has been made, the itemized signed
receipts evidencing payment.

(¢) In suppart of claims for damage to property which is not economically repairable, or i
the property is lost or destroyed, the clatmant should submit statements as to the original
cost of the property, the date of purchase, and the vatua of the property, both before and
after the accident. Such statements shoutd be by disinterested competent persons,
preferably reputable dealers of officials familiar with the type of property damaged, or by
two or more compatitive bidders, and should be certified as being just and correct,

(d) Failure to apecify a sum certain will render your claim Invalid and may result in
forfeiture of your rights.

 

 

This Notice is provided in accordance with the Privacy Act, 5 U.S.C, 5$2a(a@)(3), and

concems the information requested in the letter to which this Notica [s attached.

A. Authority: The requested information is solicited pursuant to one or more of the
following: § U.S.C. 301, 28 U.S.C. 501 et saq., 28 U.S.C. 2671 et seq., 28 C.F.R.
Part 14.

PRIVACY AGT NOTICE

 

B. Pdncipa! Purpose: Tha Information requasted is to be used In evaluating dalms.

C. Routine Usa: See the Notices of Systems of Records for the agency to whom you are
submitting thls farm far this information.

D. Effect of Failure to Respand: Disclosure is voluntary. However, failure to supply the
requested information of to execute the form may render your claim "invalid."

 

 

form(s) to these addresses.

PAPERWORK REDUCTION ACT NOTICE

This notice ts golely for the purpose of the Paperwork Reduction Act, 44 U.S.C, 3501, Public reporting burden for this collection of information is estimated to average 6 hours per
fasponse, Including the time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of
information. Send comments regarding this burden estimate or any other aspect of this collection of information, including suggestions far reducing this burden, to the Director, Torts
Branch, Attention: Paperwork Reduction Staff, Civil Division, U.S. Department of Justice, Washington, OC 20530 or to the Office of Management and Budget Do nat mall completed

 

 

STANDARD FORM 95 REV. (2/2007) BACK

 

 

 

 
 

 

Case: 1:20-cv-01026 Document #: 1 Filed: 02/12/20 Page 9 of 12 PagelD #:9

 

CLAIM FOR DAMAGE INSTRUCTIONS: Please read carefully the instructions on the FORM APPROVED
, reverse side and supply information requested on both sides of this | OMBNO. 1105-0008
INJURY, OR DEATH form. Use additional sheet(s) if necessary. See reverse side for

additional instructions.

 

 

 

 

4. Submit to Appropriate Federal Agency: 2. Name, address of claimant, and claimant's personal representative if any.
(See Instructions on reverse). Number, Street, Clty, State and Zip code.
United States Postal Service Anshay Caldwell, 2 Hawthorne Avenue, Park Forest, IL
60466
3. TYPE OF EMPLOYMENT 4. DATE OF BIRTH 5, MARITAL STATUS 6. DATE AND DAY OF ACCIDENT 7. TIME (AM, OR P.M.)
[_] MILITARY cuuan | 01/10/1996 Married 3/13/2019 4:02 pm

 

 

 

 

 

8. BASIS OF CLAIM (Stats in datail the known facts and circumstances attending the damage, Injury, or death, identifying persons and property Involved, the place of occurrence and
the causa thereof. Use additional pages if necessary).

On 3/13/2019 around approximately 1:02 pm in University Park, Will County, Illinois, Tommie Nunn Jr. was driving his 2011
Jeep Compass with passengers; Shanette Caldwell Desiree Caldwell and Anshay Caldwell in the car. Nunn, Jr. was driving
eastbound on Abbot near Barrington Ct. when he was involved in a motor vehicle accident with Diamond T. Jones who was
presently acting in the scope of her employment, working in her capacity as a US postal office delivery worker for the Park
Forest, IL USPS Department. Jones was then currently driving her US post office workers vehicle.

 

9. PROPERTY DAMAGE

 

NAME AND ADDRESS OF OWNER, IF OTHER THAN CLAIMANT (Number, Street, Clty, State, and Zip Code).

 

BRIEFLY DESCRIBE THE PROPERTY, NATURE AND EXTENT OF THE DAMAGE AND THE LOCATION OF WHERE THE PROPERTY MAY BE INSPECTED.
(See Instructions on reverse side}.

 

10. PERSONAL INJURYAVRONGFUL DEATH

 

STATE THE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH, WHICH FORMS THE BASIS OF THE CLAIM. IF OTHER THAN CLAIMANT, STATE THE NAME
OF THE INJURED PERSON OR DECEDENT.

Soft tissue injuries, see medical records for further info

 

 

 

 

 

 

it. WITNESSES
NAME ADDRESS (Number, Sueet, City, State, and Zip Code)

Tommie Nunn Jr. 2 Hawthorne Avenue, Park Forest, IL 60466

Shanette Caldwell 2 Hawthorne Avenue, Park Forest, iL 60466

Desiree Caldwell 2 Hawthorne Avenue, Park Forest, IL 60466
12. (See instructions on reverse). AMOUNT OF CLAIM [in dollars)
124. PROPERTY DAMAGE 12b. PERSONAL INJURY 42c, WRONGFUL DEATH 12d. TOTAL (Fallure to specify may cause

forfeiture of your rights).
$10,000 $10,000

 

 

 

 

ICERTIFY THAT THE AMOUNT OF CLAIM COVERS ONLY DAMAGES AND INJURIES CAUSED BY THE INCIDENT ABOVE AND AGREE TO ACCEPT SAID AMOUNT IN
FULL SATISFACTION AND FINAL SETTLEMENT OF THIS CLAIM. .

 

 

 

13a, SIGNATURE OF CLAIMANT (See instructions on reverse side). 13. PHONE NUMBER OF PERSON SIGNING FORM (14. DATE OF SIGNATURE
Crees Cobh B13- 753-9758) WING
fo A
éMi PENALTY FOR PRESENTING CRIMINAL PENALTY FOR PRESENTING FRAUDULENT
FRAUDULENT CLAIM CLAIM OR MAKING FALSE STATEMENTS
The claimant is Hable t6 the United States Government for a civil penalty of not less than Fine, imprisonment, or both. (See 18 U.S.C. 287, 1001.)
$5,000 and not more than $10,000, plus 3 times the amount of damages sustained

 

 

by the Government (See 314 U.S.C. 3729).

 

 

Authorized for Local Reproduction NSN 7540-00-634-4046 ) STANDARD FORM 95 (REV. 2/2007)
Previous Edition is not Usable PRESCRIBED BY DEPT. OF JUSTICE

95-109

 
Case: 1:20-cv-01026 Document #: 1 Filed: 02/12/20 Page 10 of 12 PagelD #:10

 

INSURANCE COVERAGE

 

in order that subrogation claims may be adjudicated, it is essential that the claimant provide the following Infarmation regarding the insurance caverage of the vehicle or property.

 

45. Do you carry accident Insurance? C] Yes If yes, give name and address of insurance company (Number, Street, City, State, and Zip Code) and policy number. No

 

16, Have you filed a claim with your insurance carior in this instance, and if so, is {t full coverage ar deductible?

17. If deductible, state amount.

C | Yes No

 

 

18. If a claim has been filed with your carrier, what action has your insurer taken or proposed to take with relerance to your claim? (It is necessary that you ascertain these facts).

 

19. Do you carry public (lability and property damage insurance? Cl Yes if yes, glve name and address of insurance carrier (Number, Street, City, State, and Zip Code). No

 

 

 

 

INSTRUCTIONS

Claims presented under the Federal Tort Claims Act should be submitted directly to the “appropriate Federal agency" whose
employee(s) was involved in the incident. If the incident involves more than one claimant, each claimant should submit a separate

claim form.

Complete all items - insert the word NONE where applicable.

A CLAIM SHALL BE DEEMED TO HAVE BEEN PRESENTEO WHEN A FEDERAL
AGENCY RECEIVES FROM A CLAIMANT, HIS OULY AUTHORIZED AGENT, OR LEGAL
REPRESENTATIVE, AN EXECUTED STANDARD FORM 95 OR OTHER WRITTEN
NOTIFICATION OF AN INCIDENT, ACCOMPANIED BY A CLAIM FOR MONEY

Failure to completely execute this form of to supply the requested material within
two years from the date the claim accrued may render your clalm invalid. A claim
is deemed presented when it ls received by the appropriate agency, not when It Is
malled.

If instruction is needad in completing this fann, the agency listed in item #1 on the reverse
sida may be contactad, Completa regulations pertaining to daims asserted under the
Federal Tort Claims Act can be found in Title 28, Code of Federal Regulations, Part 14.
Many agencies have published supplementing regulations. if more than one agency is
involved, please state each agency.

The claim may ba filled by @ duly authorized agent ar other legal representative, provided
evidenca satisfactory to the Government is submitted with the claim establishing express
authority to act for the claimant A claim presented by an agent of legal representative
Must be presented in the name of the Claimant. ifthe caim is signed by the agent or
legal representative, it must show the title or legal capacity of the person signing and be
accompanied by evidence of his/her authortty to present a claim on behalf of the claimant
as agent, executor, administrator, parent, guardian or other representative.

if claimant intends to file for both personat Injury and property damage, the amount for
aach must be shown in item number 12 of this form.

DAMAGES IN A SUM CERTAIN FOR INJURY TO OR LOSS OF PROPERTY, PERSONAL
INJURY, OR DEATH ALLEGED TO HAVE OCCURRED BY REASON OF THE INCIDENT.
THE CLAIM MUST BE PRESENTED TO THE APPROPRIATE FEDERAL AGENCY WITHIN
TWO YEARS AFTER THE CLAIM ACCRUES.

The amount claimed should be substantlated by competent evidence as follaws:

(a) In support of the claim for personal Injury or death, the claimant should submit a
written report by the attending physician, showing the nature and extent of the injury, the
nature and extent of treatment, the degree of permanent disabllity, if any, the prognosis,
and the period of haspitalization, or incapacitation, attaching ttamized bilts for medica’,
hospital, or burial expenses actually incurred.

(b) In support of claims for damage to property, which has been or can be economically
repaired, the claimant should submit at least two itemized signed statements or estimates
by reliable, disinterested concems, ar, if payment has been made, the Itemized signed
receipts evidencing payment.

(c) In support of claims for damage to property which is not economically repairable, or if
the property is lost or destroyed, the claimant should submit statements a3 to the original
cost of the property, the date of purchase, and the value of the property, both before and
after the accident. Such statements snould be by disinterested competent persons,
preferably reputable dealers or officials famillar with the type of property damaged, or by
two or more competitive bidders, and ahauid be certified as being just and correct.

(d} Failure to specify a sum certain will render your claim lavalld and may result in
forfetture of your rights.

 

PRIVACY ACT NOTICE

This Notice is provided in accordance with the Privacy Act, § U.S.C. 552a(e}(3), and
concems the Information requested in the letter to which this Notice Is attached.
A. Authority: The requested information is solicited pursuant to one of more af the
following: 5 U.S.C. 301, 28 U.S.C, 501 et seq., 28 U.S.C. 2671 et seq., 28 C.F.R.
Part 14.

 

8. Principal Purpose: The information requested Is to be used in evaluating claims.

C. Routine Use: See the Notices of Systems of Records for the agency to whom you are
submitting this form for this information.

0. Effect of Fafiure to Respond: Disclosure is voluntary. However, failure to supply the
requested Information or to execute the form may render your claim “invalid.

 

PAPERWORK REDUCTION ACT NOTICE

This notice ts solety for the purpose of the Paperwork Reduction Act, 44 U.S.C. 3501. Public reporting burden for this collection of information is estimated to average 6 hours per
respanse, including the tme for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and complating and reviewing the collection of
information. Send comments regarding this burden estimate or any other aspect of this collection af information, including suggestions for reducing this burden, to the Director, Torts
Branch, Attention: Paperwork Reduction Staff, Civil Division, U.S. Department of Justice, Washington, OC 20530 ar to the Office of Management and Budget Do nat mall completed

form(s) to these addresses.

 

STANDARD FORM 95 REV. (2/2007) BACK

i a

 

 

 
Case: 1:20-cv-01026 Document #: 1 Filed: 02/12/20 Page 11 of 12 PagelD #:11

 

 

 

 

CLAIM FOR DAMAGE, INSTRUCTIONS: Please read carefully the instructions onthe =| FORMAPPROVED
reverse side and supply information requested on both sides of this OMB NO, 1105-0008
INJU RY, OR DEATH form. Use additional sheet(s) if necessary. See reverse side for

additional instructions,

1. Submit to Appropriate Federal Agency: 2. Name, address of claimant, and daimant’s personal representative if any.

(See instructions on reverse). Number, Street, City, State and Zip code.
United States Postal Service Desiree Caldwell, 2 Hawthorne Avenue, Park Forest, IL
60466
3. TYPE OF EMPLOYMENT 4 DATE OF BIRTH §. MARITAL STATUS 8, DATE AND DAY OF ACCIDENT 7. TIME (AM. OR P.M.)
[7] muutary CIVILIAN {01/28/1991 Married 3/13/2019 1:02 pm

 

 

 

 

 

8, BASIS OF CLAIM (State In detail the known facts and circumstances attending the damage, injury, or death, identifying persons and property involved, the place of occurrence and
the cause thereof. Use additional pages if necessary).

On 3/13/2019 around approximately 1:02 pm in University Park, Will County, Illinois, Tommie Nunn Jr. was driving his 2011
Jeep Compass with passengers; Shanette Caldwell Desiree Caldwell and Anshay Caldwell in the car. Nunn, Jr, was driving
eastbound on Abbot near Barrington Ct. when he was involved in a motor vehicle accident with Diamond T. Jones who was
presently acting in the scope of her employment, working in her capacity as a US postal office delivery worker for the Park
Forest, IL USPS Department. Jones was then currently driving her US post office workers vehicle.

9. PROPERTY DAMAGE

 

 

NAME AND ADDRESS OF OWNER, IF OTHER THAN CLAIMANT (Number, Street, City, State, and Zip Code).

 

BRIEFLY DESCRIBE THE PROPERTY, NATURE AND EXTENT OF THE DAMAGE AND THE LOCATION OF WHERE THE PROPERTY MAY BE INSPECTED.
(See Instructions on reverse side),

 

10, 7 PERSONAL INJURYMWRONGFUL DEATH

STATE THE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH, WHICH FORMS THE BASIS OF THE CLAIM. IF OTHER THAN CLAIMANT, STATE THE NAME
OF THE INJURED PERSON OR DECEDENT.

 

Soft tissue injuries, see medical records for further info

 

 

 

 

 

 

14. WITNESSES
NAME ADORESS (Number, Street, City, State, and Zip Code)
Shanette Caldwell , 2 Hawthorne Avenue, Park Forest, IL 60466
Anshay Caldwell 2 Hawthorne Avenue, Park Forest, IL 60466
Tommie Nunn Jr. 2 Hawthorne Avenue, Park Forest, IL 60466
42. (Sea Instructions on reverse), AMOUNT OF CLAIM (in dollars)
12a, PROPERTY DAMAGE 12b. PERSONAL INJURY 12c, WRONGFUL DEATH 42d, TOTAL (Failure to specify may cause
forfeiture of your rights).
$10,000 $10,000

 

 

 

 

CERTIFY THAT THE AMOUNT OF CLAIM COVERS ONLY DAMAGES AND INJURIES CAUSED BY THE INCIDENT ABOVE AND AGREE TO ACCEPT SAID AMOUNT IN
FULL SATISFACTION AND FINAL SETTLEMENT OF THIS CLAIM.

 

 

 

43a, SUGNATYRE OF CLAIMANT (See Instructlons on reverse side). 13b, PHONE NUMBER OF PERSON SIGNING FORM (14. DATE OF SIGNATURE
wrinod Coda 0ll VOY- AAS- 184 | AAPG
SALLI HD
CIVIL PENALTY FOR PRESENTING CRIMINAL PENALTY FOR PRESENTING FRAUDULENT
FRAUOULENT CLAIM CLAIM OR MAKING FALSE STATEMENTS
The claimant is liable to the United States Goverment for a civil penalty of not less than Fine, imprisonment, or both. (See 18 U.S.C. 287, 1001.)
$5,000 and net more than $10,000, plus 3 times the amount of damages sustained
by the Govemment. (See 31 U.S.C. 3729).

 

 

 

Authorized for Local Reproduction NSN 7540-00-634-4046 STANDARD FORM 95 (REV, 2/2007)
PRESCRIBED BY DEPT. OF JUSTICE

Previous Edition is not Usable
28 CFR 14.2
95-109

 

 

 

 
Case: 1:20-cv-01026 Document #: 1 Filed: 02/12/20 Page 12 of 12 PagelD #:12

 

INSURANCE COVERAGE

 

tn order that subrogation claims may be adjudicated, tt is essential that the claimant provide the following information regarding the insurance coverage of the vehicle or property.

 

15, Do you carry accident Insurance? CJ Yes if yes, give name and address of insurance company (Number, Street, City, State, and Zip Code) and policy number. No

 

16. Have you filed a claim with your insurance carrier in this instance, and if so, fs it full coverage or deductible?

17. If deductible, state amount.

[_] Yes No

 

 

48. Ifa claim has been filed with your carer, what action has your insurer taken or proposed to take with reference to your claim? (It Is necessary that you ascertain these facts).

 

19. Do you carry public liability and property damage Insuranca? C] Yes if yes, give mame and address of insurance carrier (Number, Streot, City, State, and Zip Code). No

 

INSTRUCTIONS

Claims presented under the Federal Tort Claims Act should be submitted directly to the “appropriate Federal agency“ whose
employee(s) was involved In the incident. [f the incident involves more than one claimant, each claimant should submit a separate

claim form.

Complete all items - Insert the word NONE where applicable.

A CLAIM SHALL BE DEEMED TO HAVE BEEN PRESENTED WHEN A FEDERAL
AGENCY RECEIVES FROM A CLAIMANT, HIS DULY AUTHORIZED AGENT, OR LEGAL
REPRESENTATIVE, AN EXECUTED STANDARD FORM 95 OR OTHER WRITTEN
NOTIFICATION OF AN INCIDENT, ACCOMPANIED BY A CLAIM FOR MONEY

Failure to completaly execute this form or to supply the requested material within
two years from the date the claim accrued may render your claim invalid. A claim
is deemed presented when it is recelvad by tha appropriate agency, not when it fs
mailed.

If instruction is needed in completing this form, the agency listed in item #1 on the reverse
side may be contacted. Complete regulations pertaining to claims asserted under the
Federal Tort Claims Act can be found in Title 28, Code of Federal Regulations, Part 14.
Many agencies have published supplementing regulations. If more than one agency Is
Involved, please state each agency.

The ciaim may be filled by a duly authorized agent or other legal representative, provided
evidence satisfactory to the Government is submitted with the claim establishing express
authority to act for the claimant. A claim presented by an agent or legal representative
must be presented in tha name of the claimant. if the claim is signed by the agent or
legal representative, it must show the title or legal capacity of the person signing and be
accompanied by evidence of his/her authority to present a claim on behalf of the claimant
as agent, executor, administrator, parent, quardian or other representative,

{t claimant intends to file for bath personal injury and property damage, the amount for
each must da shown In item number 12 of this form.

DAMAGES IN A SUM CERTAIN FOR INJURY TO OR LOSS OF PROPERTY, PERSONAL
INJURY, OR DEATH ALLEGED TO HAVE OCCURRED BY REASON OF THE INCIDENT.
THE CLAIM MUST BE PRESENTED TO THE APPROPRIATE FEDERAL AGENCY WITHIN
TWO YEARS AFTER THE CLAIM ACCRUES.

Tha amount claimed should be substantiated by competent evidence as follows:

(a) tn support of the claim for personal injury or death, the claimant should submit a
written report by the attending physician, showing the nature and extent of tha injury, the
nature and extent of treatment, the degree of permanent disability, if any, the prognosis,
and the period of hospitalization, of incapacitation, attaching itemized bills for medical,
hospital, or burial expenses actually incurred,

(b) In support of claims for damage to property, which nas been or can be economically
repaired, the claimant should submit at teast two itemized signed statements or estimates
by rellable, disinterested concems, or, if payment has been made, the itemized signed
receipts evidencing payment

(c) ts support of claims for damage to property which is not economicalty repairable, or if
tha property is lost or deatroyed, the claimant should submit statements as to the original
cost of the property, the date of purchase, and the value of the property, both before and
after the accident. Such statements should be by disinterested competent persons,
preferably reputable dealers or officials familiar with the type of property damaged, or by
two or more competitive biddera, and should be certified as being just and correct.

(cd) Fallura to specify a sum certain will render your claim invatid and may resutt in
forfeiture of your rights.

 

 

 

PRIVACY ACT NOTICE

This Notice is provided In accordance with the Privacy Act, 5 U.S.C. 552a(e)(3), and
concems the information requested in the letter ta which this Notice is attached.
A. Authority: The requested information is solicited pursuant to aria or more of the
following: 5 U.S.C. 301, 28 U.S.C. 501 at seq. 28 U.S.C. 2671 et seq, 28 C.F.R.
Part 14.

 

8. Principal Purpose: The information requested is to be used in evaluating calms.

C. Routine Use: See the Notices of Systems of Records for the agency to whom you are
submitting this form for this Information.

D. Effect of Failure to Respond: Disclosure is voluntary. However, failure to supply the
requested information or to execute the form may rander your claim “invalid.”

 

 

PAPERWORK REDUCTION ACT NOTICE

This notice is solely for the purpose of the Paperwork Reduction Act, 44 U.S.C. 3501. Pubtic reporting burden for this collection of information is estimated to average 6 hours per
response, including the time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of
information. Send comments regarding this burden estimate or any other aspect of this collection of information, including suggestions for reducing this burden, to the Director, Torts
Branch, Attention: Paperwork Reduction Staff, Civil Division, U.S. Department of Justice, Washington, OC 20530 or to the Crfica of Management and Budget. Do not mail compteted

form(s} to these addresses,

 

 

STANDARD FORM 95 REV. (2/2007) BACK

 

 
